Citation Nr: 0408317	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  97-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased rating for the service-
connected low back disability, currently evaluated as 40 
percent disabling.   


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision that denied service connection for a cervical spine 
disorder and denied an increased (greater than 10 percent) 
rating for a service-connected low back disability.  By 
rating decision dated in July 1997, the RO granted an 
increased (20 percent) rating for the low back disability.  
The veteran continued his appeal.

In March 1998, a videoconference hearing was conducted by an 
undersigned Veterans Law Judge (then, Acting Veterans Law 
Judge); a transcript of this hearing is of record.

In June 1998, the Board remanded the issues on appeal to the 
RO for additional development.  Thereafter, by rating 
decision dated in January 2000, the RO granted an increased 
(40 percent) rating for the veteran's service-connected low 
back disorder, effective November 18, 1998.  The veteran 
continued his appeal for a higher evaluation.

In July 2000, the Board issued a decision that granted an 
increased (40 percent) rating for the veteran's service-
connected low back disability prior to November 18, 1998, but 
denied service connection for a cervical spine disability and 
an increased (greater than 40 percent) rating for the 
veteran's service-connected low back disability.  The 
veteran, in turn, appealed the denials to the United States 
Court of Appeals for Veterans Claims (Court).

On March 13, 2001, the Court issued an order that granted a 
joint motion for remand and to stay further proceedings filed 
by counsel for both parties, vacating the Board's July 2000 
decision with respect to the denials of service connection 
for a cervical spine disability and an increased (greater 
than 40 percent) rating for the veteran's service-connected 
low back disability, and remanding the matters on appeal to 
the Board for action in compliance with the joint motion.

In September 2001, the Board remanded the claim to the RO.

In November 2001, a videoconference hearing was conducted by 
an undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

In a June 2002 decision, the Board denied the veteran's 
claims of service connection for a cervical spine disability 
and for a rating in excess of 40 percent for the service-
connected low back disability.  

The veteran again filed a timely appeal to the Court.  In a 
December 2002 Order, the Court granted a joint motion for 
remand, vacating the June 2002 Board decision and remanding 
the matters to the Board for further proceedings, consistent 
with the joint motion.  

For the reasons expressed below, the matters on appeal are 
being remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran, through his 
attorney, when further action on his part is required. 

As a final preliminary matter, the Board points out that, in 
the June 2002 decision, it was noted that, during the 
November 2001 videoconference hearing, the veteran had raised 
the issue of entitlement to service connection for 
depression, claimed as secondary to low back disability.  As 
that matter has not been adjudicated by the RO, it is not 
properly before the Board.  As such, it is referred to the RO 
for appropriate action. 




REMAND

As noted in the joint motion, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000 during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As alluded to in the most recent joint motion, the record 
does not include any correspondence from the RO that 
sufficiently addresses, with respect to the claim for 
compensation benefits on appeal, the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The record also reflects that specific additional development 
of each of the claims on appeal is warranted.  

Pertinent to both claims, the Board notes that, in August 
2003, the veteran's attorney submitted to the Board a copy of 
a decision from the Social Security Administration (SSA) in 
which the veteran was determined to be disabled and entitled 
to receive benefits from that agency.  Pertinent records in 
support of that decision have not been associated with the 
claims file.  While it is unclear whether the medical 
evidence considered by SSA contains competent evidence in 
support of either of the veteran's claims on appeal, further 
development is in order.  When VA is put on notice of the 
existence of SSA records, as here, VA must seek to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant SSA 
records (to include the decision and all supporting medical 
records) should be obtained and associated with the claims 
file.  In requesting SSA records, the RO must follow the 
procedures of 38 C.F.R. § 3.159(c) (2003) as regards requests 
for records from Federal facilities.

Specific to the claim for service connection for a cervical 
spine disability, the Board notes that the veteran currently 
suffers from degenerative disease of the cervical spine.  A 
June 1999 VA examiner offered an opinion that appears to 
effectively rule out a relationship between current cervical 
spine disability and service, and, in an August 2001 
statement, Dr. Frank Graf, a private physician, indicated a 
possible nexus between current cervical spine disability and 
service.  In light of the foregoing, and in view of the 
additional evidence added to the record since those opinions 
were rendered, the Board finds that further examination and 
opinion on the service connection question would be helpful 
in resolving that issue on appeal.  

As regards question of a higher evaluation for service-
connected low back disability, the Board points out that 
recent changes to the rating criteria pertaining to 
disabilities of the spine took effect on September 26, 2003.  
See 68 Fed. Reg. 51454 (August 27, 2003).  As adjudication of 
the claim must involve consideration of both the former and 
revised applicable criteria, with due consideration given to 
the effective date of the change in criteria (see VAOPGCPREC 
03-00; 65 Fed. Reg. 33422 (2000)), medical findings 
responsive to the former and revised criteria are needed to 
properly adjudicate the claim on appeal.  

In a related vein, the Board notes that in an August 2001 
statement, Dr. Graf, the veteran's private physician, offered 
an opinion that the veteran had back disability "equivalent 
to" pronounced intervertebral disk syndrome.  No medical or 
factual basis for such statement was provided, and the record 
does not currently establish that the veteran actually 
suffers from disc impairment of the lumbar spine, such that 
Diagnostic Code 5293, to which intervertebral disc syndrome 
is evaluated, should be considered in evaluating the 
disability under consideration.  The Board further notes 
that, as the rating criteria of Diagnostic Code 5293 were 
changed effective September 23, 2002 (see 67 Fed. Reg. 54345-
54349 (August 22, 2002)), if the medical evidence establishes 
that that diagnostic code is appropriate for evaluating the 
veteran's disability, medical findings responsive to that 
former and revised applicable criteria will also be needed to 
fairly evaluate the claim for a higher evaluation for 
service-connected low back disability.  

For the foregoing reasons, the RO should arrange for the 
veteran to undergo medical examinations at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examinations, without good cause, 
could well result in a denial of the claim for service 
connection (see 38 C.F.R. § 3.655(a)) and will result in a 
denial of the claim for increase (see 38 C.F.R. § 3.655(b)).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination(s), the RO should obtain and 
associate with the claims file any notice(s) of date and time 
of such examination(s) sent to the veteran by the pertinent 
VA medical facility. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The supplemental statement 
of the case that explains the basis for the RO's 
determinations must include citation and discussion of the 
pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§  3.102 and 3.159 (2003).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's August 2003 
claim for disability benefits as well as 
the medical records relied upon 
concerning that claim, following the 
procedures of 38 C.F.R. § 3.159(c) 
(2003), as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (as well as that 
requested, but not yet received) and 
specific notice as to the type of 
evidence necessary to substantiate each 
of the veteran's claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and 
authorization, if needed, is provided.  
The RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is each party's ultimate 
responsibility to submit.  The RO's 
letter should explain to the veteran that 
he has a full one-year period to respond 
(although VA may adjudicate the claim 
within the one-year response period).    

3.  After receiving the veteran's 
response, the RO should assist him in 
obtaining any identified evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the veteran to 
undergo neurological and orthopedic 
examinations of the low back, and 
orthopedic examination of the cervical 
spine, at the appropriate VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
VA orthopedic examiner in conjunction 
with his/her examination of the veteran.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and the reports of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies (to include x-rays and MRI 
studies, if warranted for diagnostic 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the opinion 
provided in a printed (typewritten) 
report.  

The neurological examiner should offer a 
clear opinion as to whether the veteran 
currently suffers from disc disease or 
syndrome, or disability comparable to 
disc disease or syndrome, of the lumbar 
spine.  In rendering such opinion, the 
examiner should address the August 2001 
opinion of Dr. Frank Graf.  The examiner 
should also identify the existence and 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the veteran's low back-to specifically 
include sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  

The orthopedic examiner should examine 
both the cervical spine and low back. 

With regard to the cervical spine, the 
examiner should offer an opinion, based 
on consideration of the record and sound 
medical principles, as to whether it is 
at least as likely as not that any 
currently demonstrated cervical spine 
disability is the result of disease or 
injury incurred or aggravated during 
active military service.  In rendering 
that opinion, the examiner should 
specifically consider and discuss a June 
1999 VA medical opinion that appears to 
rule out a relationship between military 
service and current cervical spine 
disability, and the August 2001 medical 
statement of Dr. Graf that suggests that 
such a medical relationship is possible.

As regards the lumbar spine, the examiner 
should conduct range of motion studies of 
the lumbar spine, reported in degrees, 
with normal ranges provided for 
comparison purposes.  The examiner should 
also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is indicated, the examiner should 
note at which point pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
the veteran experiences any ankylosis of 
the lumbar spine, and, if so, the extent 
of such ankylosis. 

If lumbar spine disc disease or syndrome 
(or disability comparable to lumbar spine 
disc disease or syndrome) is diagnosed, 
the orthopedic examiner should, on the 
basis of all neurological and orthopedic 
examination findings, offer an opinion 
addressing each of the following:  

a.  Whether, over the last 12 months, the 
veteran experienced  "incapacitating 
episodes" due to disc disease having a 
total duration of: at least four weeks 
but less than six weeks; or at least six 
weeks.  (An "incapacitating episode" is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

b.  Whether the veteran's disc disease is 
more appropriately assessed as "severe" 
with intermittent relief; or 
"pronounced" with little intermittent 
relief.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the issues on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran does 
not report to the requested examinations, 
the RO should apply the provisions of 
38 C.F.R. § 3.655 (2003) as appropriate.  
Otherwise, the RO should document its 
consideration of the former and revised 
criteria for evaluating disabilities of 
the spine, and, if appropriate, the 
former and revised criteria for 
evaluating intervertebral disc syndrome, 
all of which are cited to above.    

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



			
	Jacqueline E. Monroe 	M. E. Kilcoyne
	             Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                    D. C. 
Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



